 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
      LEE ROUSSO,
 8
                           Plaintiff,                         NO. C18-1080RSL
 9                  v.
10
                                                              ORDER GRANTING MOTION TO
      KING COUNTY, et al.,                                    DISMISS
11                         Defendants.
12

13

14          This matter comes before the Court on “Defendants’ Rule 12(b)(6) Motion to Dismiss.”

15   Dkt. # 7. Plaintiff has not filed a response. The motion is therefore GRANTED as unopposed.
16   The Clerk of Court is directed to enter judgment in favor of defendants and against plaintiff.
17

18
            Dated this 9th day of October, 2018.
19

20
                                               A
                                               Robert S. Lasnik
21                                             United States District Judge

22

23

24

25

26

27
     ORDER GRANTING MOTION
28   TO DISMISS - 1
